DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the Applicant’s reply of 19 August 2021, the specification and claims were amended. Based on these amendments, the objections to the specification and the rejections under 35 U.S.C. 112 set forth in the previous office action have been withdrawn.

Claim Objections
Claim 19 is objected to because of the following informalities: for consistency with claim 16, “implementing the setting” should be replaced with “implementing the resetting”, “a build material” should be replaced with “the build material”, and “a refill” should be replaced with “the refill”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 17 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 17 recites “implementing the comparing of the values stored in the respective first and second registers in response to receiving an instruction to perform a print operation of the 3D printer and/or a coupling of the build unit to the 3D printer”. While the original disclosure provides support for implementing a comparison in response to an instruction to perform a print operation (see paragraph 42 of the specification), there is no disclosure of implementing a comparison in response to a coupling of the build unit to the 3D printer, as now claimed.
Claim 18 recites “implementing the setting the value of the second register to be different from the value of the first register upon decoupling the build unit from the 3D printer as part of a build powder fill operation”. The original disclosure provides support for setting the value of the second register upon opening the build unit (see paragraph 34 of the specification). However, there is no disclosure of setting the value of the second register upon decoupling the build unit from the 3D printer, as now claimed.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “the build material” in line 10. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 16 will be interpreted as reciting “a build material” in line 10. Claims 17-19 are rejected based on their dependency from claim 16.
Claim 17 recites the limitation “the 3D printer” in line 3. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 17 will be interpreted as reciting “the 3D printing system” in lines 3 and 4.
This same issue is also present in claim 18.
Claim 18 recites the limitation “the setting the value of the second register to be different from the value of the first register”. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 18 will be interpreted as if the words “implementing the” were omitted.

Allowable Subject Matter
Claims 1-7 are allowed. Claims 16-19 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112 set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites comparing a value in a first register with a value in a second register and using a build unit for a print operation by a 3D printing system unless the value in the first register is different from the value in the second register. The value in each of the first and second registers is set according to an initial build powder fill operation, and these values represent a build material. The value of the second register is modified in response to, or following, a subsequent opening of the build unit.
As discussed in the office action of 21 May 2021, World Patent Application Publication No. WO 2016/116139 (“Juan”) discloses a 3D printing system that uses a build unit for a print operation. The build unit has an interface circuit for exchanging data and a memory for receiving and storing build parameters that correspond to build material characteristics of build material present in the build unit. The memory can store an identifier that corresponds to the type of build material. See paragraph 14 of the office action. U.S. Patent Application Publication No. 2007/0071458 (“Tanaka”) discloses a method of detecting an unconfirmed quality toner cartridge. A regular vendor who knows the data structure of the memory of the toner cartridge can rewrite just the toner amount when replenishing the toner cartridge to provide a recycled toner cartridge. However, when a third party vendor copies data from a first toner 
The resulting combination meets the limitations of claim 1 except for the limitation that the values of the first and second registers represent a build material. The relevant values in Tanaka are ID numbers. In the office action of 21 May 2021, the position was taken that it would have been obvious to have used the ID numbers from Tanaka to indicate the type of build material and that doing so would not interfere with the authentication process taught by Tanaka. See paragraphs 19 and 27 of the office action. Upon further reflection, this position has been retracted. With reference to Figure 7 of Tanaka, it should be recognized that, if Tanaka were modified such that the ID numbers just indicated the toner type, one could copy over data from a source cartridge to a destination cartridge without issue as long as both cartridges contained the same type of toner. Specifically, the original cartridge (upper left of Figure 7) would store ID number “A” at 00H and 05H, and the source cartridge (bottom right of Figure 7) would also store ID number “A” at 00H and 05H because ID number “A” now corresponds to the type of toner. When the memory of the source cartridge (bottom right of Figure 7) is copied to the original cartridge (upper left of Figure 7) to create the modified cartridge (upper right of Figure 7), the ID number at 00H claim 1. See MPEP 2143.01(V).
The language in claim 1 that the values of the first and second registers “represent a build material” is being interpreted to mean that the values indicate a particular build material or type of build material because this is what one of ordinary skill in the art who had read the Applicant’s disclosure would understand the language to mean. See MPEP 2111. A container ID number represents a material container, not the material itself. Similarly, while values indicating the number of refills performed and pages printed have been used in authentication processes (see U.S. Patent Application Publication No. 2016/0349665 (“Takahashi”), for example), such values again represent a material container, not the material.
Claims 2-7 are allowed based on their dependency from claim 1.
Claim 16 recites comparing a value in a first register with a value in a second register and using a build unit for a print operation by a 3D printing 
The use of a key during a refill operation is known. See Figure 9 of U.S. Patent Application Publication No. 2005/0127090 (“Sayers”), for example. However, the prior art fails to disclose setting first and second register values according to an initial build powder fill operation, clearing the second register value in response to or following decoupling or opening of a build unit, and using a key to reset the second register value to match the first register value, where printing only takes place if the values match one another. In Sayers, a key ID code must match a distributor ID code to activate a dispenser. See Figure 9. Such an arrangement is typical of the prior art where two physical keys (or two digital key codes) must match in order to enable some process to take place. The keys are not used to reset a value that has previously been cleared, as required by claim 16.
Claims 17-19 contain allowable subject matter based on their dependency from claim 16.


Response to Arguments
The Applicant’s arguments filed 19 August 2021 with respect to the rejections under 35 U.S.C. 103 have been fully considered and are persuasive in view of the amendments made to claim 1 and upon further consideration. Specifically, as discussed above under the heading Allowable Subject Matter, the Examiner agrees that the combination of Juan and Tanaka fails to disclose or suggest a method where the values of the first and second registers represent a build material. Therefore, the rejections of claims 1-7 under 35 U.S.C. 103 have been withdrawn. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571) 270-1287. The examiner can normally be reached on Monday-Thursday, 9:00 AM-6:30 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/John J DeRusso/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744